PER CURIAM:
Lincoln Monroe Brock appeals the district court’s order denying his Fed. R.Crim. Pro. 33 motion for a new trial predicated on newly discovered evidence. We have reviewed the record and find the district court did not abuse its discretion in denying Brock’s motion. Accordingly, we affirm for the reasons stated by the district court. United States v. Brock, No. 1:03-cr-00429-JAB (M.D.N.C., Aug. 10, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED